Exhibit 99.2 ® 2nd Quarter Fiscal 2010Results PresentationFebruary 24, 1 Participants Steven E. NielsenPresident & Chief Executive Officer H. Andrew DeFerrariChief Financial Officer Richard B. VilsoetGeneral Counsel Forward-Looking Statements and Non-GAAP InformationThis presentation contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including statements with respect to the Company’s fiscal 2010 third quarter results. The words “believe,” “expect,” “anticipate,” “estimate,” “intend,” “forecast,” “may,” “should”, “could”, “project,” “outlook” and similar expressions identify forward-looking statements. These forward-looking statements are based on management’s current expectations, estimates and projections and speak only as of the date of this presentation. Forward-looking statements are subject to known and unknown risks and uncertainties that may cause actual results in the future to differ materially from the results projected or implied in any forward-looking statements contained in this presentation. The factors that could affect future results and could cause these results to differ materially from those expressed in the forward-looking statements include, but are not limited to, those described under Item 1A, “Risk Factors” of the Company’s Annual Report on Form 10-K for the year ended July 25, 2009, and other risks outlined in the Company’s periodic filings with the Securities and Exchange Commission (“SEC”). Except as required by law, the Company may not update forward-looking statements even though its situation may change in the future. This presentation includes certain “Non-GAAP” financial measures as defined by SEC rules. As required by the SEC we have provided a reconciliation of those measures to the most directly comparable GAAP measures on the Regulation G slides included at slides 10 & 11 of this presentation. 3 Q2-2010 Overview nQ2-10 results of $(0.10) per share nRevenue of $216.3 million in Q2-10 declined sequentially by16.5%; Year over year decline was 11.9%. nSolid contract awards and extensions secured during thequarter nStrong operating cash flows during the quarter nNet cash position at January 23, 2010 4 Revenue by Customer nTop 5 customers represented 65.1% of revenue in Q2-10 and 64.3% of revenuein Q2-09 nOverall revenue decline was 11.9%, with top 5 customers down approximately10.8% and all other customers down approximately 13.9%.Q2-09 included $3.3million in storm work. * For comparison purposes, CenturyLink includes combined revenues from CenturyTel, Inc. and Embarq Corporation for each period presented. 5 Backlog and Employees Customer Area Description Term (in years) nAT&T Central Florida Master Service Agreement 3 nComcast California Master Service Agreement 3 nVerizon Northeast Other Long-Term Agreement 1 nComcast Nationally Various Long-Term Agreements 1 nCharter Nationally Various Long-Term Agreements 1 nAT&T Georgia Locating 3 Summary Results Summary ResultsYear over year revenue decline of 11.9% reflects customer reductions in capital spending.Revenue in Q2-09 included $3.3 million of restoration services for storm work compared to none in Q2-10.Note:See “Regulation G Disclosure” slide 10 for a reconciliation of GAAP to Non-GAAP financial measures. 8 nCash flow from operations was strong at $32.3million for Q2-10. nCombined days sales outstanding on tradereceivables and net unbilled revenues were 56days in Q2-10 and 60 days in Q1-10 (a). nCapital expenditures, net of disposals at $16.4million reflecting the replacement cycle of ourassets and new opportunities. nTotal cash less debt was $0.2 million at the endof Q2-10 compared to net debt of $(15.5) millionas of Q1-10. nIn compliance with debt covenants as ofJanuary 23, 2010. (a) Days sales outstanding is calculated as the summation of current accounts receivable,plus costs and estimated earnings in excess of billings, less billings in excess of costs andestimated earnings, divided by average revenue per day during the respective quarter. 9 Summary nChallenging economic environment nSolid customer relationships nAt the forefront of evolving industry opportunities including those resulting fromindustry mergers and acquisitions nGrowing market share as customers consolidate vendors nEncouraged by deployment of new technologies by cable operators nStrong cash flows support working capital needs and capital investment nLooking ahead to the third quarter of fiscal 2010 we expect: }Revenues which increase sequentially due to seasonality but still reflectslow customer activity and weather impacts }Margins which improve but are pressured by poor weather during thebeginning of the quarter }Earnings per share that improve sequentially and are near breakeven to aslight profit 10 Appendix: Regulation G Disclosure 11 Appendix: Regulation G Disclosure ® 2nd
